               Case 3:16-bk-02232-JAF         Doc 119       Filed 06/21/19      Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

In re:                                                  Chapter 11

PREMIER EXHIBITIONS, INC., et al.,1                     Case No. 3:16-bk-2232-PMG

                        Debtors.                        Jointly Administered


                       JOINDER OF OFFICIAL COMMITTEE OF
                   UNSECURED CREDITORS TO DEBTORS’ RESPONSE
                        TO PLAINTIFF’S TURNOVER MOTION


          The Official Committee of Unsecured Creditors (“Committee”) joins in the Debtors’

response to the turnover motion of the Plaintiff in the pending adversary proceeding, and further

states:

          1.     The Committee objected to the Equity Committee’s derivative standing motion in

May 2018 on the ground that, inter alia, the then-proposed adversary proceeding presented the

potential to become yet another major cost center in these cases [RMS Titanic, Inc. ECF No.

1023].

          2.     To allay cost concerns, the Equity Committee agreed to a stay of pretrial activity

other than exchanging informal discovery by December 2018 and conducting a mediation in

February 2019 [Adv. Pro. ECF No. 22].2


          The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s Federal tax
          1

identification number, are: Premier Exhibitions, Inc. (4922); Premier Exhibition Management LLC
(3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075);
Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed
Corp. (7309). Their service address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000,
Atlanta, Georgia 30308.
          2
          The mediation has been twice delayed, with Court authorization. The first adjournment was to
afford Plaintiff the opportunity to “retain additional special counsel on bad faith and [insurance] coverage
issues associated with this adversary proceeding” [Adv. Pro. ECF No. 27, ¶8]. The second related to the
instant motion [Adv. Pro. ECF No. 33, ¶7].
            Case 3:16-bk-02232-JAF        Doc 119     Filed 06/21/19     Page 2 of 4



       3.      Notwithstanding the Equity Committee’s having agreed to a stay of formal

discovery, the substitute Plaintiff in the adversary proceeding, through special counsel, has

moved for turnover of all of the Debtors’ electronically stored information, because “[w]hile the

Parties have exchanged some discovery, more is required in order to adequately prepare for

mediation” [Adv. Pro. ECF No. 33].

       4.      How much more is required of the Debtors, of whom the Equity Committee

already took pre-litigation discovery [RMS Titanic, Inc. ECF No. 397] concerning the subject

matter of the adversary proceeding? The motion does not specify but instead seeks turnover of

all of the Debtors’ ESI on the ground that there may be unspecified “information on the Debtors’

servers which may be probative and helpful in preparation for the mediation.” (Motion, Basis for

Expedited Relief.)

       5.      The Debtors project that the requested relief, if granted, would result in their

incurring $400,000-$600,000 to produce over nine terabytes of data, over eighty percent of

which is stored on virtual/cloud-based systems (not physical servers), and Plaintiff incurring

hosting costs of $47,500/month until the conclusion of the litigation. (Motion ¶37, citing Shah

Decl. ¶¶13-14.) The requested disclosure, being sought without relief from the above-referenced

discovery stay, ostensibly on the ground Plaintiff is seeking turnover under Bankruptcy Code

section 542, rather than discovery under Rules 26-37, should be denied, as granting said relief

would serve to undermine efforts to reduce administrative expenses, and likely also significantly

reduce creditor recoveries.

       6.      The motion should also be denied, because even were the requested relief granted,

and the ESI at issue promptly turned over, it would be impossible for Plaintiff to review the same

prior to the July 24, 2019 mediation, which should not be further delayed. (Response ¶37, n.12.)



                                                2
           Case 3:16-bk-02232-JAF         Doc 119      Filed 06/21/19    Page 3 of 4



Given that the entire impetus for the motion was to enable Plaintiff’s counsel to prepare for

mediation, said inability to review the requested information merits denial of the motion.

       WHEREFORE, the motion should be denied and the Court should grant further relief as

appropriate to contain costs in the adversary proceeding.



Dated: June 21, 2019                                 Jeffrey Chubak (admitted pro hac vice)
                                                     STORCH AMINI PC
                                                     140 East 45th Street, 25th Floor
                                                     New York, New York 10017
                                                     (212) 490-4100
                                                     (212) 490-4208 (Facsimile)
                                                     jchubak@storchamini.com

                                                     - and -

                                                     THAMES MARKEY & HEEKIN, P.A.

                                                            /s/ Richard R. Thames
                                                     By: _______________________________
                                                            Richard R. Thames
                                                            Robert A. Heekin

                                                     Florida Bar No. 0718459
                                                     Florida Bar No. 652083
                                                     50 North Laura Street, Suite 1600
                                                     Jacksonville, Florida 32202
                                                     (904) 358-4000
                                                     (904) 358-4001 (Facsimile)
                                                     rrt@tmhlaw.net
                                                     rah@tmhlaw.net

                                                     Attorneys for the Official Committee of
                                                     Unsecured Creditors




                                                3
            Case 3:16-bk-02232-JAF          Doc 119    Filed 06/21/19   Page 4 of 4



                                       Certificate of Service


       I certify that, on June 21, 2019, the foregoing was uploaded to the Court’s CM/ECF

system which will furnish electronic copies of the foregoing to those parties who have consented

to receiving electronic notices in this case.



                                                            /s/ Richard R. Thames
                                                      ____________________________________
                                                                    Attorney
